DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 22, 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIM (SHIM et al US 2020/0304252) in view of SHARMA et al (US 2019/0098606) in view of NAGASAKA (NAGASAKA et al: US 2018/0035483)
Regarding claim 22, 25, SHIM (SHIM et al US 2020/0304252) discloses a User Equipment (UE)/method of the UE, comprising: receiving circuitry configured to receive an RRC reconfiguration message which includes an a first indication used to indicate whether  or not duplication is configured for a radio bearer with a Packet Data Convergence Protocol (PDCP) entity associated with more than one Radio Link Control (RLC) entity (SHIM: ¶174-175, ¶131, RRC message indicating an RRC message form; the may indicate which one of duplication method or another method/manner of transmission is configured for a spit radio bearer; the indication is in terms of duplication enabled and duplication disabled); 
processing circuitry configured to configure the radio bearer based on the RRC reconfiguration message (SHIM: ¶175, ¶172, the configuration is based on the RRC reconfiguration message ); and 
transmitting circuitry configured to transmit an RRC Reconfiguration complete message which is used to confirm successful completion of an RRC connection reconfiguration (SHIM: ¶288, Fig. 12, ¶181, radio interface to transmit RRC complete message);
wherein the transmitting circuitry is further configured to transmit a UE capability information message indicating that the UE supports the at least one split radio bearer with data duplication (SHIM: ¶181, Fig. 9, UE capability information message indicating that the UE supports the at least one split radio bearer with data duplication)
SHIM remains silent regarding the duplication is configured for uplink PDCP data of a split radio bearer; and submitting a PDCP protocol data unit (PDU) to all of the more than one RLC entity.
However, SHARMA et al (US 2019/0098606) discloses the duplication is configured for uplink PDCP data of a split radio bearer (SHARMA: ¶30, ¶35-36, signaling bearers are duplicated over multiple links and duplication is configured at the UE’s PDCP entity which duplicates traffic in the uplink direction over a split bearer);
submitting a PDCP protocol data unit (PDU) to all of the more than one RLC entity  (SHARMA: ¶30, ¶35-36, signaling bearers are duplicated over multiple links and duplication is configured at the UE’s PDCP entity which duplicates traffic in the uplink direction over a split bearer)
A person of ordinary skill in the art working with the invention of SHIM  would have been motivated to use the teachings of SHARMA as it provides throughput which may be increased by splitting the transmission of data to/from a user device by among multiple radio/wireless paths (or among multiple cells or BSs). (¶23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SHIM with teachings of SHARMA in order to enhance flexibility of types of services that could be provided by the network. 
SHIM modified by SHARMA remains silent regarding the processing circuitry is further configured to send, when the PDCP entity receives a notification from one of the associated RLC entities, an indication for discarding the PDCP PDU to the other(s) of associated RLC entities, wherein the notification indicates that the PDCP PDU is successfully delivered. 
However, NAGASAKA (NAGASAKA et al: US 2018/0035483) discloses the processing circuitry is further configured to send, when the PDCP entity receives a notification from one of the associated RLC entities, a second indication for discarding the PDCP PDU to another one or more of the more than one RLC entity, (NAGASAKA: ¶97-100, ¶139, PDCP entity receives notification from at least one of the RLC entities and PDCP entity 12, controls the PDCP SDU retained by the RLC entity 23 and discards its copy/duplicated has already been submitted to lower layer), wherein the notification indicates that the PDCP PDU is successfully delivered. (NAGASAKA: ¶97-100, successful delivery notification/indication is received). 
A person of ordinary skill in the art working with the invention of SHIM modified by SHARMA would have been motivated to use the teachings of NAGASAKA as it provides a way to avoid duplication of data being transmitted (¶156) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SHIM modified by SHARMA with teachings of NAGASAKA in order to efficiently utilize data bearer resources. 
Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. Applicants argue,“

    PNG
    media_image1.png
    999
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    275
    731
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that JANG modified by SHARMA modified by NAGASAKA does not disclose “the processing circuitry is further configured to send, when the PDCP entity receives a notification from one of the associated RLC entities, an indication for discarding the PDCP PDU to the other(s) of associated RLC entities, wherein the notification indicates that the PDCP PDU is successfully delivered.”

Examiner submits that 
PDCP entity 12 of Fig. 5 of NAGASAKA performs data duplication and performs submitting of PDCP PDU (RLC SDU) to RLC 22 (MCG path) and RCL 23 (SCG path). 



    PNG
    media_image3.png
    754
    741
    media_image3.png
    Greyscale

[0099] In the re-routing process, the PDCP entity 12 may recreate a PDCP PDU from the PDCP SDU for which the “Successful Delivery Indication” is not notified, and assign the PDCP PDU to the RLC entity 22 (MCG path). It is noted that, the PDCP entity 12 retains the PDCP SDU (PDCP PDU) without being discarded, until the “Successful Delivery Indication” is notified. Alternatively, in the re-routing process, the PDCP entity 12 or the RLC entity 23 may control the PDCP PDU (RLC SDU) retained by the RLC entity 23 to be transferred to the RLC entity 22.

The above ¶99 teaches that the PDCP entity 12 of Fig. 5, controls the retained RLC SDU in the RCL entity 23. This retained RLC SDU in the RLC entity 23 is discarded according to ¶100. As this retained RLC SDU is controlled by the PDCP, the discarding in ¶100 is implied to be performed by the PDCP entity 12.  

[0100] In step S304, the RLC entity 23 (second RLC entity) corresponding to the SCG path discards the retained RLC SDU (transmission incomplete data). If the RLC entity 23 keeps retaining the RLC SDU (transmission incomplete data), upon the SeNB 200S (SCG) being recovered, same data may be transmitted to the MeNB 200M in duplicate. Here, the PDCP already has a function of discarding double transmission, however, an appropriate process may not be performed for an SN (Sequence Number) that exceeds a window size. In particular, it is quite possible that data exceeding this window size is stocked in the buffer of the MeNB 200M, before the SeNB 200S recovers from the S-RLF. Further, in the existing specification, a process for retransmitting the PDCP PDU (PDCP Data Recovery) is not executed until an RRC reconfiguration is performed, and hence, the above-described problem cannot be solved. Therefore, a problem on such duplication can be avoided by discarding the RLC SDU (transmission incomplete data) by the RLC entity 23.

Further, this is explained and clarified by ¶139 of NAGASAKA:
[0139] When the discardTimer expires for a PDCP SDU, or the successful delivery of a PDCP SDU is confirmed by PDCP status report, the UE shall discard the PDCP SDU along with the corresponding PDCP PDU. If the corresponding PDCP PDU has already been submitted to lower layers the discard is indicated to lower layers.”
	
The PDCP entity 12, controlling the RLC SDU (PDCP PDU) which is delivered to the RLC entity 23, discards the already submitted PDCP PDU. 
A person of ordinary skill in the art would reasonably interpreted as disclosing “sending, when the PDCP entity receives a notification from one of the associated RLC entities, a second indication for discarding the PDCP PDU to another one or more of the more than one RLC entity, wherein the notification indicates that the PDCP PDU is successfully delivered.”
All remaining arguments are based on the arguments addressed as above and, therefore, are responded to in full.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461